DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gannon 
(CA 2 663 485).
	Gannon discloses a computer implemented device and method for generating an audio or MIDI output file (figure 4), the method including using one or more processors to perform steps of: generating audio (step 400) or MIDI content blocks from one or more musical performances that are derived from live instrument performances or are of MIDI generated musical content (step 400)(figure 4), receiving an input file having audio or MIDI music content that includes a vocal or musical performance from live or pre-recorded music (step 401), automatically selecting a subset of the audio or MIDI content blocks, in which the subset of the audio or MIDI content blocks are selected to harmonically support the input file (step 402), and generating the audio or MIDI output file by combining the subset of the audio or MIDI content blocks (steps 403, 404).

Gannon discloses the method, including a further step of combining the input file and the audio or MIDI output file (figures 1 and 4).
	Gannon discloses the method, in which content blocks are automatically selected and cut into time slices or slots at required intervals and in a required harmonic (figure 4 – step 402) to provide an output file as a musical accompaniment for the input file (figure 4).
Gannon discloses the method, including a step of operating an editing and mixing module to modify, refine, adjust, vary and/or change characteristics of a content block providing a user with full creative control over mix and other parameters to modify the audio and MIDI output file and content blocks used to form the audio and MIDI output file (paragraph 24).
Gannon discloses the method, in which a harmonic chord map 1s generated automatically or by a user manually inputting a chord structure and tempo for the input file (paragraphs 18 and 21).
Gannon discloses the method, in which each bar of the harmonic chord map defines a linear time slot for a musical chord and each content block in the subset is assigned to a time slot of the harmonic chord map (paragraphs 24 and 44-45).
Gannon discloses the method, wherein selecting the subset is further refined according to one or more of mood, style, or genre, wherein refining a content block according to one or more of mood, style or genre is performed before or after generation of the audio or MIDI output file (paragraphs 19-20).
Gannon discloses the method, including a step of assigning a unique identifier to each of the audio or MIDI content blocks and using the unique identifiers to select a unique combination of the audio or MIDI content blocks (paragraphs 15-17).
Gannon discloses the method, including a step of storing a record of the unique combination of the audio or MIDI content blocks of the audio or MIDI output file generated in a storage device (paragraph 18).
Gannon discloses the method, including a step of importing other instrument performances or voice from an external source for incorporation into the audio or MIDI output file (figures 1 and 4).
Gannon discloses the method, including a step of operating a synchronization module to synchronize the audio or MIDI output file with an audio or MIDI file, a video file, a still image file, or a text file (figure 4).
Gannon discloses the method, including a step of storing each output file generated in a storage device for retrieval and re-use and linking a plurality of storage devices to provide an extended storage library of content blocks and audio or MIDI output files for creating further content blocks for re-use (figure 5).

Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MTF10/21/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837